Case 3:19-cv-00338-JAG-RCY Document 37 Filed 09/30/20 Page 1 of 6 PagelD# 155

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

RONALD A. THARRINGTON, JR.,

Plaintiff,
Vv. Civil Action No. 3:19CV338
ARMOR CORRECTIONAL HEALTH CARE, et al.,

Defendants.

MEMORANDUM OPINION

Plaintiff, a Virginia prisoner proceeding pro se, filed this action. The matter is before the
Court on Plaintiffs failure to serve Defendants H.S.A. Williams! and Nurse (Jane Doe) within the
time required by Federal Rule of Civil Procedure 4(m). Rule 4(m) provides:

If a defendant is not served within 90 days after the complaint is filed, the
court—on motion or on its own after notice to the plaintiff—must dismiss the action
without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must
extend the time for service for an appropriate period. This subdivision (m) does

not apply to service in a foreign country under Rule 4(f) or 4G)(1).

Fed. R. Civ. P. 4(m).

Under Federal Rule of Civil Procedure 4(m), Plaintiff had 90 days to serve Defendants
H.S.A. Williams and Nurse (Jane Doe). Here, that period commenced on February 6, 2020. More
than 90 days have elapsed and Plaintiff has not served Defendants H.S.A. Williams or Nurse (Jane
Doe). By Memorandum Order entered on July 9, 2020, the Court directed Plaintiff, within eleven
(11) days of the date of entry of that order, to show good cause why the action against Defendants

H.S.A. Williams or Nurse (Jane Doe) should not be dismissed without prejudice.

 

' The summons was returned by the United States Marshal marked that they were unable
to locate the person and there was “NO IDENTIFIABLE INFORMATION.” (ECF No. 16.)
Case 3:19-cv-00338-JAG-RCY Document 37 Filed 09/30/20 Page 2 of 6 PagelD# 156

Plaintiff has responded. (ECF No. 30.)? Plaintiff has also filed two motions for subpoenas.
Plaintiff insists that he filed a motion for a subpoena duces tecum in March “requesting the Court
compel the V.A.D.O.C. and Armor Correctional Health Services provide Plaintiff with the name
and last known address of the nurse who is indicated by the grievance record as the nurse who
discontinued Plaintiff's pain medications.” (Jd. at 1.) Plaintiff also contends that he has not been
able to visit the law library or do any research and “has submitted numerous requests to medical
inquiry inquiring about nurse Jane Doe’s identity and has not received any response at all.” (/d.)
Plaintiff asks the Court to compel the VDOC and Armor to “provide H.S.A, Williams[’s] . . . last
known address.” (/d.}

As a preliminary matter, to the extent that Plaintiff wishes this Court to issue subpoenas to
Armor Correctional Health, discovery is to be conducted on an informal basis. No motion
concerning discovery may be filed with the Court until the parties have made a good faith effort
to resolve all legitimate discovery disputes. See E.D. Va. Loc. Civ. R. 37(E). The Court reminds
Plaintiff that discovery requests must be reasonable and relevant to the issues presently before the
Court. Plaintiff must also certify that a good faith effort has been made to resolve the discovery
matter at issue by conferring with counsel for the defendants regarding the resolution of such
matters. Fed. R. Civ. P. 37(a)(1).

Plaintiffs request for subpoenas is also directed to a non-party to the action, the VDOC.
To the extent Plaintiff seeks the issuance of subpoenas of a nonparty, the Court construes Plaintiff's
request as one brought pursuant to Federal Rule of Civil Procedure 45. See Fed. R. Civ. P. 34(c)
(“As provided in Rule 45, a nonparty may be compelled to produce documents and tangible things

or to permit an inspection.”). The federal rules “do not prescribe which of the alternative means

 

2 The Court corrects the spelling, punctuation, and capitalization in the quotes from
Plaintiffs submissions.
2
Case 3:19-cv-00338-JAG-RCY Document 37 Filed 09/30/20 Page 3 of 6 PagelD# 157

of seeking documents and things a party must use, or the sequence in which to use them.” Jn re
RULE 45 SUBPOENA ISSUED TO ROBERT K. KOCHAN, No. 5:07-MC-44-BR, 2007 WL
4208555, at *4 (E.D.N.C. Nov. 26, 2007). However, any request under Rule 45 must fall within
the scope of Rule 26(b) which allows for discovery “not privileged, that is relevant to the claim or
defense of any party” when the discovery request “appears reasonably calculated to lead to the
discovery of admissible evidence.” Fed. R. Civ. P. 26(b)(1); see Fed. R. Civ. 34(a); Jones v.
Broadwell, No. 5:10-CT-3223-FL, 2014 WL 43536, at *2 (E.D.N.C. Jan. 6, 2014).

Simply because “requested information is discoverable under Rule 26[] does not mean that
discovery must be had.” Nicholas v. Wyndham Int'l, 373 F.3d 527, 543 (4th Cir. 2004). A district
court may limit discovery if:

(i) the discovery sought is unreasonably cumulative or duplicative, or is obtainable

from some other source that is more convenient, less burdensome, or less

expensive; (ii) the party seeking discovery has had ample opportunity by discovery

in the action to obtain the information sought; or (iii) the burden or expense of the
proposed discovery outweighs its likely benefit.”

Id. (quoting Fed. R. Civ. P. 26(b)(2)). In this instance, the Court concludes that Plaintiff failed to
seek discovery from the Defendant Armor Correctional Health on an informal basis before filing
his requests for subpoenas of a nonparty. Accordingly, the motions for subpoenas (ECF Nos. 15,
31) are DENIED WITHOUT PREJUDICE. The Motion to Rule on Plaintiff's Request for
Subpoena Duces Tecum (ECF No. 36) is DENIED AS MOOT.

With respect to his failure to serve H.S.A. Williams and Nurse (Jane Doe), Plaintiff has not
demonstrated good cause. District courts within the Fourth Circuit have found good cause to
extend the ninety-day time period when the plaintiff has made “reasonable, diligent efforts to effect
service on the defendant.” Venable v. Dep’t of Corr., No. 3:05cv821, 2007 WL 5145334, at *1
(E.D. Va. Feb. 7, 2007) (quoting Hammad v. Tate Access Floors, Inc.,31 F. Supp. 2d 524, 528 (D.

Md. 1999)). Leniency is especially appropriate when factors beyond the plaintiffs control
Case 3:19-cv-00338-JAG-RCY Document 37 Filed 09/30/20 Page 4 of 6 PagelD# 158

frustrate his or her diligent efforts. See McCollum v. GENCO Infrastructure Sols.,
No. 3:10CV210, 2010 WL 5100495, at *2 (E.D. Va. Dec. 7, 2010) (citing T & S Rentals v. United
States, 164 F.R.D. 422, 425 (N.D. W. Va. 1996)). Thus, courts are more inclined to find good
cause where extenuating factors exist such as active evasion of service by a defendant, T & S
Rentals, 164 F.R.D. at 425 (citing Prather v. Raymond Constr. Co., 570 F. Supp. 278, 282 (N.D.
Ga. 1982)), or stayed proceedings that delay the issuance of a summons. McCollum, 2010 WL
5100495, at *2 (citing Robinson v. Fountainhead Title Grp. Corp., 447 F. Supp. 2d 478, 485 (D.
Md. 2006)). However, ““[iJnadvertence, neglect, misunderstanding, ignorance of the rule or its
burden, or half-hearted attempts at service’ generally are insufficient to show good cause.”
Venable, 2007 WL 5145334, at *1 (quoting Vincent v. Reynolds Mem’! Hosp., 141 F.R.D. 436,
437 (N.D. W. Va. 1992)). While a court might take a plaintiff's pro se status into consideration
when coming to a conclusion on good cause, Lane v. Lucent Techs., Inc., 388 F. Supp. 2d 590, 597
(M.D.N.C. 2005), neither pro se status nor incarceration alone constitute good cause, Sewraz v.
Long, No. 3:08CV100, 2012 WL 214085, at *2 (E.D. Va. Jan. 24, 2012) (citations omitted).
Plaintiff, not the Court, nor the United States Marshal’s service, nor the attorney for another
party, is responsible for providing the appropriate addresses for serving a Defendant. See Lee v.
Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (holding that prisoners proceeding in forma
pauperis retain responsibility for providing the address at which service can be effectuated); see
also Geter v. Horning Bros. Mgmt., 502 F. Supp. 2d 69, 70 n.3 (D.D.C. 2007) (advising that in
forma pauperis status conveys right to have court effect service only to extent plaintiff provides a
valid address). Plaintiff has only demonstrated that he attempted to obtain Defendants’ addresses
and identity from the institution and that he filed a motion for the Court to obtain the addresses for
him. Plaintiff simply blames the institution and, in essence, the Court, for his failure to learn the

identity of Defendant Nurse Doe and to obtain an address for Defendant Williams. Plaintiff fails
Case 3:19-cv-00338-JAG-RCY Document 37 Filed 09/30/20 Page 5 of 6 PagelD# 159

to identify any other effort he has made to attempt to learn the identify of Nurse Doe and to locate
an address where he can effect service on Defendants. Moreover, the Court fails to discern how
lack of access to the law library would have any bearing on discovering the identity of a party or
the appropriate addresses. Thus, Plaintiff fails to demonstrate that he made a “reasonable, diligent
effort[] to effect service on the defendant{[s].” Venable, 2007 WL 5145334, at *1 (citation omitted)
(internal quotation marks omitted). Accordingly, Plaintiff has failed to demonstrate good cause to
excuse his failure to serve Defendants F.S.A. Williams or Nurse (Jane Doe) or good cause to
warrant an extension of time. The claims against Defendants F.S.A. Williams or Nurse (Jane Doe)
will be DISMISSED WITHOUT PREJUDICE.

If Plaintiff discovers the addresses of these parties, he may then file an appropriate
amended complaint for the Court’s consideration.

Plaintiff's Motion to Amend (ECF No. 14) is GRANTED to the extent that the attached
exhibit will be considered by the Court.

An appropriate Order shall issue.

 

<r _ Isf fs ~
ohn A, Gibney, Jr.

Date: 70 Caphowbr 102° United States Distriét Judge
Richmond, Virginia

 

 

 
Case 3:19-cv-00338-JAG-RCY Document 37 Filed 09/30/20 Page 6 of 6 PagelD# 160

VS al vend WA rial a
egbul joie esisid botial ASL As A OS oe tl,
